593 A.2d 183 (1991)
In the Matter of Brian A. BOYD, Respondent,
A Member of the Bar of the District of Columbia Court of Appeals.
No. 90-347.
District of Columbia Court of Appeals.
Submitted May 15, 1991.
Decided June 7, 1991.
Thomas E. Flynn, Bar Counsel at the time the brief was filed, and Samuel McClendon, Asst. Bar Counsel, filed a brief before the Bd. on Professional Responsibility.
No appearance for respondent.
Before STEADMAN and SCHWELB, Associate Judges, and REILLY, Senior Judge.
*184 PER CURIAM:
Following a plea of guilty to a single count of a multi-count indictment, respondent Brian A. Boyd was convicted in New York of grand larceny. The prosecution was precipitated by theft of property having an aggregate value of more than $77,000. The Board on Professional Responsibility (The Board) has recommended that Boyd be disbarred pursuant to D.C.Code § 11-2503(a) (1989). See In re Colson, 412 A.2d 1160 (D.C.1979).
Neither Boyd nor the Bar Counsel has filed any objection in this court to the Board's Report and Recommendation. We agree that disbarment is required by the statute and by Colson. Accordingly, respondent is hereby disbarred and his name shall be stricken from the roll of attorneys authorized to practice before this court.
So ordered.